DETAILED ACTION
Response to Amendment
In the amendment dated 7/19/22, the following has occurred: Claims 1, 5, 11, and 15 have been amended.
Claims 1-20 are pending.  Claims 1-7, 9-17, and 19-20 are examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 7/19/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, 9-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doo et al., US 20170084901 (hereinafter, Doo), or over Doo et al., US 20170084901 (hereinafter, Doo) in view of Shinyashiki et al., US 20120202105 (hereinafter, Shinyashiki).
As to Claim 1 and 11:
	Doo discloses a battery (secondary battery 10, [0043]), comprising an electrode assembly (100) and a housing (can 200) receiving the electrode assembly, wherein the electrode assembly comprises a first electrode plate (113), a second electrode plate (111) and a separator (115) disposed therebetween [0044], and the first electrode plate and the second electrode plate being wound or stacked to form the electrode assembly having a multi-tab structure with parallel connection between adjacent wound or stacked layers, an innermost portion of the first electrode plate defining an innermost portion of the electrode assembly (Fig. 4) (Fig. 3-4); wherein the electrode assembly further comprises: a first electrode tab (first electrode tabs 170) disposed on the first electrode plate at the innermost portion of the electrode assembly; and an insulating layer comprising a first portion disposed on the first electrode plate at the innermost portion of the electrode assembly, between the first electrode tab and the second electrode plate, and no second electrode plate being disposed between the first portion and the first electrode tab (Fig. 4 – the innermost electrode tab is shown.  Note that first electrode tab that is close to the center of the electrode tab, it is the actually the tab that is closest to the electrode assembly or otherwise, it is known as the innermost electrode tab).  
	Doo discloses as shown in Figure 3 the insulating layer 177 covering the front and rear side of the tab, but does not show or indicate how much of the tab is covered by the insulating tab.  Thus, it the insulating layer cover most of the tab, it would have been obvious to a person skilled in the art that the insulating extends inside the electrode assembly as to insulate the tab from nearby component.  Furthermore, having the insulating tab extends inside the electrode assembly also allows the insulating layer to be held down by the other layers and it would not slip away if it was to only be right at the edge of the electrode assembly.

    PNG
    media_image1.png
    549
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    785
    936
    media_image2.png
    Greyscale

	In the alternative, Doo does not disclose the tab is within the electrode assembly, Shinyashiki, in the same field of endeavor, discloses an electrode assembly having tabs and insulating layer as shown in Figure 5.  Shinyashiki discloses that the insulating layer can be formed on both side of the electrode tab within the electrode assembly as to protect the tab and to form a stable structure along with the separator 3a (Fig. 5, [0106]).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the insulating layer of Doo as to form an insulating layer arranged as taught by Shinyashiki as to protect the tab and to form a stable structure along with the separator (Fig. 5, [0106]).
As to Claims 2 and 12:
	Doo discloses the first electrode tab comprises a plurality of first electrode tab units, and the plurality of first electrode tab units comprises an innermost first electrode tab unit adjacent to the insulating layer; and no second electrode plate is disposed between the insulating layer and the innermost first electrode tab unit (Fig 3-4 above).
As to Claims 3 and 13:
	Doo discloses an orthographic projection of the insulating layer covers an orthographic projection of the first electrode tab in a thickness direction of the electrode assembly (see Fig. 3-4 above).
As to Claims 5 and 15:
	Doo discloses the first electrode tab comprises a plurality of first electrode tab units disposed in a stack (electrode tab 170 and electrode 111, 113), and the plurality of first electrode tab units comprises an innermost first electrode tab unit adjacent to the insulating layer; and the insulating layer further comprises a second portion disposed on an outer surface of the electrode assembly (see Fig. 3-4 above).
As to Claims 6 and 16:
	Doo discloses the second portion partially overlaps the first portion (see Fig. 3-4 above).
As to Claims 7 and 17:
	Doo discloses the insulating layer (177) at least partially covers the first electrode tab (170) in a length direction of the electrode assembly (see Fig. 3).
As to Claims 9 and 19:
	Doo discloses the first electrode tab comprises a tail segment extending beyond the electrode assembly and used for soldering/welding to an adapter electrode tab, wherein the tail segment extends in a thickness direction of the electrode assembly; and the insulating layer covers the tail segment (see “the outer tab 176 may further include an insulating layer 17 coated over the front and rear portion of the outer tab 176…”, [0081, 0076]).
As to Claims 10 and 20:
	Doo discloses the first electrode plate is either one of a cathode plate or an anode plate, and the second electrode plate is the other of the cathode plate or the anode plate (see “… one electrode has a positive polarity… other electrode has a negative polarity…”, [0021], Fig. 1).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doo or Doo in view of Shinyashiki, as applied to Claim 1, and further in view of Ishii et al. US 20110052976 (hereinafter, Ishii).
	Doo discloses the first electrode tab comprises a plurality of first electrode tab units disposed in a stack, and the plurality of first electrode tab units comprises an innermost first electrode tab unit adjacent to the insulating layer;
no second electrode plate is disposed between the insulating layer and the innermost first electrode tab unit (see Fig. 3-4).

    PNG
    media_image3.png
    436
    520
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    391
    604
    media_image4.png
    Greyscale

Even though Doo teaches that insulating glue can be disposed on the plurality of electrode tabs of the battery, Doo does not disclose specifically the width/size aspect of the insulating layer.
In the same field of endeavor, Ishii also discloses a battery having an electrode group and insulation layer covering the end tail of the plurality of electrode tabs (Abstract, Fig. 13) similar to that of Doo.  Ishii further discloses in Figure 13 that the insulation cover along with the insulation tape 38 fixed the end of the tabs and the outside of the electrode assembly which allows the battery to improve a volume efficiency of the battery [0081, 0088] and at the same time projecting the electrode assembly from other components [0092].  As noted, Ishii teaches an insulation cover that is slightly larger than the electrode tab as a way to cover and protect the tab. 
It would have been obvious to a person skilled in the art before the effective filing date of the invention to modify the insulation glue of Doo as to expand in the length and width as to surround and cover the electrode tab and to protect it from other components and prevent short circuiting.

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
Regarding the new limitation, Doo discloses as shown in Figure 3 the insulating layer 177 covering the front and rear side of the tab, but does not show or indicate how much of the tab is covered by the insulating tab.  Thus, it the insulating layer cover most of the tab, it would have been obvious to a person skilled in the art that the insulating extends inside the electrode assembly as to insulate the tab from nearby component.  Furthermore, having the insulating tab extends inside the electrode assembly also allows the insulating layer to be held down by the other layers and it would not slip away if it was to only be right at the edge of the electrode assembly.

    PNG
    media_image1.png
    549
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    785
    936
    media_image2.png
    Greyscale

	In the alternative, Doo does not disclose the tab is within the electrode assembly, Shinyashiki, in the same field of endeavor, discloses an electrode assembly having tabs and insulating layer as shown in Figure 5.  Shinyashiki discloses that the insulating layer can be formed on both side of the electrode tab within the electrode assembly as to protect the tab and to form a stable structure along with the separator 3a (Fig. 5, [0106]).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the insulating layer of Doo as to form an insulating layer arranged as taught by Shinyashiki as to protect the tab and to form a stable structure along with the separator (Fig. 5, [0106]).
	For the reasons above, applicant's arguments have been fully considered but they are not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723